Citation Nr: 1127606	
Decision Date: 07/25/11    Archive Date: 08/02/11

DOCKET NO.  08-28 949	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for diabetes mellitus type II.

2.  Entitlement to an evaluation in excess of 10 percent for coronary artery disease.

3.  Service connection for hypertension, to include as secondary to service-connected diabetes mellitus type II.

4.   Service connection for retinopathy, to include as secondary to service-connected diabetes mellitus type II.

5.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Erin E. Conway, Law Clerk


INTRODUCTION

The Veteran served on active duty from August 1968 to June 1970.

This matter has come before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision of the St. Louis, Missouri, Department of Veterans Affairs (VA) Regional Offices (RO).  The file was subsequently transferred to the RO in Boston, MA.

The Veteran was scheduled to present testimony before a traveling Veterans Law Judge (VLJ) in November 2010.  However, he failed to report to the hearing.  As the record does not contain further explanation as to why he failed to report as scheduled, his request for a hearing is deemed withdrawn.  See 38 C.F.R. § 20.704 (2010).

The Board notes that in Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a total rating based on individual unemployability, due to service-connected disability (TDIU) claim is part of a claim for a higher rating when such claim is raised by the record or asserted by the Veteran. In this case, the Veteran has raised the issue of unemployability. As such, the Board has identified the issues as set forth on the title page.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



REMAND

A January 2008 rating decision denied service connection for retinopathy and hypertension, to include as secondary to service-connected diabetes mellitus type II.  In a timely February 2008 letter, the Veteran stated that he did not agree with the January 2008 decision.  Such communication constitutes a notice of disagreement under 38 C.F.R. § 20.201.  Moreover, it was timely received.  38 C.F.R. § 20.302.  

Although the discussion in the Veteran's February 2008 letter was limited to his diabetes and coronary artery disease, the initial statement of disagreement with the decision, when construed in the light most favorable to the Veteran, is deemed as relating to all issues included in the January 2008 decision that did not represent a full grant of the benefit sought.  The Board observes that no statement of the case regarding the issues of retinopathy or hypertension has been issued in response to the notice of disagreement, however.  Thus, the RO must issue a statement of the case for these issues.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).

The January 2008 decision also included a grant of service connection for erectile dysfunction with an evaluation of 0 percent, and a grant of entitlement to special monthly compensation based on loss of a creative organ.  As these actions represent a full grant of the benefit sought, and the notice of disagreement did not specifically state a desire to seek a higher rating for this disorder, these issues are not considered to be on appeal at this time.  By contrast, in the February 2008 notice of disagreement, the Veteran specifically expressed the belief that his coronary artery disease warranted a higher rating.  Therefore, while service connection has been granted for that claim in the rating decision on appeal, the Veteran's communication applies as a timely disagreement with the assigned rating.  

Regarding the Veteran's claim for a rating in excess of 20 percent for diabetes mellitus type II, he has claimed that his regular activities are decreased because of his diabetes, and that because of this his diabetes has worsened from the time of his last VA examination.  As such, a new examination is necessary to determine the current severity of his symptoms of diabetes mellitus type II. Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).

Similarly, the Veteran's representative claimed in a June 2011 statement that the Veteran's coronary artery disease has affected his ability to work and that the March 2008 did not consider the severity of the Veteran's coronary artery disease in relation to this issue.  As such, a new examination is also necessary to determine the current severity of his symptoms of coronary artery disease. Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).

As noted in the introduction, pursuant to Rice, a TDIU claim is part of a claim for a higher rating when such claim is raised by the record or asserted by the Veteran. 22 Vet. App. 447. Here, the Veteran has argued that his diabetes mellitus and coronary artery disease have prevented him from holding a job since May 2007. Since there is evidence of unemployability submitted at the same time that the Veteran is appealing the rating assigned for his disabilities, the claim for TDIU is considered part and parcel of the claims for benefits for the underlying disabilities. See id.

Accordingly, the case is REMANDED for the following action:

1. Take appropriate action, including issuance of a statement of the case, on the appeal initiated by the Veteran from the January 2008 rating decision that denied service connection for hypertension and retinopathy.  The Veteran and his representative should be clearly advised of the need to file a substantive appeal if he wishes to complete an appeal from that determination.  If an appeal is perfected, then the case should be returned to the Board for further appellate consideration, as appropriate.

2. Issue appropriate notice on the appellant's claim of entitlement to TDIU. Ask the Veteran to provide to provide a complete employment history, to include a VA Form 21-8940. A copy of the notice letter should be included in the claims file.

3. Schedule the Veteran for an examination to determine the severity of his current diabetes mellitus type II symptoms. The claims folder should be available to the examiner and reviewed in conjunction with the examination. The report should set forth all objective findings regarding his diabetes mellitus type II, particularly the current severity of symptoms, including but not limited to whether the Veteran requires insulin, restricted diet, and regulation of activities.  The report should include findings regarding the effect of such symptoms on the Veteran's employability, including their effect when combined with his other service-connected disabilities. The examiner should specifically state whether the Veteran, as a result of service-connected disabilities alone, is precluded from securing and following substantially gainful employment consistent with his education and occupational experience.

4. Schedule the Veteran for an examination to determine the severity of his current coronary artery disease symptoms. The claims folder should be available to the examiner and reviewed in conjunction with the examination. The report should set forth all objective findings regarding his coronary artery disease, particularly the current severity of symptoms, including but not limited to what workload (in METs) results in dyspnea, fatigue, angina, dizziness or syncope, whether continuous medication is required, and whether there is evidence of cardiac hypertrophy or dilatation.  Additionally, the examiner should state whether there is left ventricular dysfunction and if so, should note the ejection fraction percentage.  The report should include findings regarding the effect of such symptoms on the Veteran's employability, including their effect when combined with his other service-connected disabilities. The examiner should specifically state whether the Veteran, as a result of service-connected disabilities alone, is precluded from securing and following substantially gainful employment consistent with his education and occupational experience.

5. Thereafter, the RO/AMC should readjudicate the claims of entitlement to an evaluation in excess of 20 percent for diabetes mellitus type II, entitlement to an evaluation in excess of 10 percent for coronary artery disease, and entitlement to TDIU, in light of the additional evidence obtained. If the benefits sought on appeal remain denied, the Veteran and his representative should be provided a supplemental statement of the case (SSOC). An appropriate period of time should then be allowed for a response, before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


(CONTINUED ON THE NEXT PAGE)



This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


